Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-13-00116-CV

                                 CITY OF SAN ANTONIO,
                                        Appellant

                                              v.

                                 Maria Elena RODRIGUEZ,
                                          Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-03294
                   Honorable Barbara Hanson Nellermoe, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee, Maria Elena Rodriguez, recover her costs of this
appeal from appellant, the City of San Antonio

       SIGNED August 30, 2013.


                                               _____________________________
                                               Catherine Stone, Chief Justice